HUTCHESON, Circuit Judge
(concurring).
1 concur in the result a.nd in all that is said in the opinion except the discussion on page 4 of the presumption against suicide. I think this has no place in this ease, for the evidence, taken as a whole, does not raise any presumption. It does not maintain, it defeats her cause.
In suits on life policies containing exceptions for suicide, not only is the burden on the insurer to prove the exception, but the burden is made heavier by the presumption against self-destruction. In such suits plaintiff need prove no more than that death has occurred. In suits on accident policies insuring against the risk of death from external, violent, and accidental causes mere proof of death will not suffice. Plaintiff must prove, too, that tho death was accidental. The true rule, I think, is that, where plaintiff’s proof shows a violent death and does not show it to have been self-inflicted, his case is prima facie made out, because suicide will not he presumed. When, however, *852plaintiff’s case, as here, conclusively shows death by violence self-inflicted, plaintiff has not discharged her burden unless her proof goes further to show that the circumstances of the self-infliction are at least consistent with the theory of accident. Plaintiff fails here, not because the proof has overcome the presumption against her son’s suicide, but because the proof fails to raise any presumption in her favor.